                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

SANDRA FRANKLIN,

                     Plaintiff,                                8:19CV256

       vs.
                                                                 ORDER
FORT PLAZA BACELINE, LLC,

                     Defendant.


      This matter comes before the Court on the Joint Stipulation for Dismissal of this

case with prejudice (Filing No. 19). The Court being advised in the premises, finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear its own attorneys’ fees and costs. The

Court will retain jurisdiction for purposes of enforcing the settlement agreement entered

into between the parties.



      Dated this 6th day of February, 2020.

                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
